Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/17/2021.
Examiner maintains previous restriction requirement, since other methods could have been used to form the device. E.g. the device as claimed could be made by a method that forms the light emitting structure layer atop a supporting substrate and then subsequently transferred to the base substrate, the supporting substrate then being removed.  
For at least this reasons, elected claims will be examined and nonelected will be withdrawn.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 7, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo (20170213872).


    PNG
    media_image1.png
    354
    527
    media_image1.png
    Greyscale


Claim 1. Jinbo teaches an display substrate, comprising: 
11), 
a light emitting structure layer (see figure above) disposed on the base substrate, 
a color filter layer (15 + 65A-65C) comprising a plurality of sub-pixels (par. 246) and disposed on a light emitting side of the light emitting structure layer, and 
a pinhole thin film structure layer (66 + 41; this structure is the functional equivalent of a pinhole structure, concentrating/amplifying emission from subpixels into areas between portions 66, since 66 functions to block emission; it has been found that when the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification, it can be asserted that a PHOSITA at the time said invention was made would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification) disposed on a light emitting side of the color filter layer, the pinhole thin film structure layer comprising a plurality of amplification structures (portions 66 act to functionally amplify emissions from sub-pixels), the amplification structures corresponding to the sub-pixels one by one, and an orthographic projection of the amplification structures on the base substrate being inside an orthographic projection of the sub-pixels corresponding to the amplification structures on the base substrate, and the amplification structures being configured to amplify images of the sub-pixels corresponding to the amplification structures (please see figure and explanation above).
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of eneadvor.

Claim 3. Jinbo teaches an display substrate according to claim 1, wherein a section of the amplification structures is rectangular (66 can be seen to have a similar shape) on a plane perpendicular to the base substrate (please see figure above).  Further, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 4. Concerning these limitations, Jinbo teaches a display substrate according to claim 3.
However, Jinbo does not explicitly teach the shapes mention in this claim, namely the section of the amplification structures is circular on a plane parallel to the base substrate. It should be noted that these limitations amount to a mere change in size in shape of prior art structures.  It has been found that when the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification, it can be asserted that a PHOSITA at the time said invention was made 
Claim 7. Jinbo teaches an display substrate according to claim 1, wherein the pinhole thin film structure layer further comprises a main body structure, the main body structure comprising via holes corresponding to the amplification structures one by one to accommodate the amplification structures, and the via holes being the same size as the amplification structures corresponding to the via holes (layer 41 has viholes which are filled with portion 66).
Claim 10. Jinbo teaches an display substrate according to claim 1, wherein the light emitting structure layer comprises a first electrode layer, a pixel driving circuit layer, an organic light emitting layer, a second electrode layer, and a first encapsulation layer sequentially disposed on the base substrate (please see the figure above, as well as par. 11, 60, 76, 118 and 123).
Claim 11. Jinbo teaches an display apparatus comprising the display substrate according to claim 1 (please see figure above).

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo as applied to claim 1 above, and further in view of Lee (20140145177).
Claim 6 and 9. . Jinbo teaches an display substrate according to claim 1. Jinbo teaches light blocking layer being composed of metal like material and teaches that the base substrate is composed of any flexible material.
However, Jinbo fails to teach
a material of the amplification structures comprises titanium
the base substrate comprises a silicon substrate
Lee teaches light blocking material being composed of Ti given its ability to perturbed light rays (a property that would benefit the device taught in Jinbo) and the base substrate being composed of Si, a known flexible material used for substrates (a property that would benefit the device in Jinbo).
 Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).
Allowable Subject Matter
2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5, which depends on claim 3, which depends on claim 1, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8, which depends on claim 7, which depends on claim 1, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894